Citation Nr: 0724774	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in August 2005.  A Board 
video conference hearing was held in November 2006.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU).  In his 
November 2006 hearing testimony, the veteran indicated that 
he was receiving Social Security Administration (SSA) 
disability benefits.  However, it does not appear that any 
SSA records have been associated with the claims file.  Thus, 
the RO should obtain all administrative decisions, if any, 
pertaining to the veteran's claim and any underlying medical 
records from the SSA.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Further, the Board notes that the veteran was afforded VA 
examinations in May and June 2003 for his post-traumatic 
stress disorder (PTSD) and diabetes mellitus, respectively, 
for which he was subsequently granted service connection in 
an August 2003 rating decision.  Neither examiner offered an 
opinion on the effect of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  The veteran testified at 
the November 2006 Board hearing that the symptoms of his 
service-connected PTSD affected his ability to work.  The 
veteran also testified that his service-connected 
disabilities had increased in severity since the 2003 VA 
examinations.  Therefore, the Board finds that the RO should 
schedule the veteran for appropriate VA medical examinations 
to ascertain the severity of his service-connected 
disabilities, including any complications of his service-
connected disabilities, and their impact on his ability to 
obtain and retain substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions, 
if any, (with associated medical 
records) pertaining to the veteran's 
claim. 

2.  After completion of the foregoing, 
the veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion on the effect of the veteran's 
service-connected disabilities, including 
any complications, on his ability to 
obtain and retain substantially gainful 
employment.

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if 
entitlement to TDIU is warranted.  If the 
benefit is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



